Citation Nr: 0831039	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The validity of the marriage between the appellant and 
the veteran for purposes of entitlement to Dependency and 
Indemnity Compensation (DIC), death pension, and accrued 
benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to DIC under 38 C.F.R. § 1318 (West 2002).

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to May 
1967 and from September 1967 to May 1972.  He died in 
September 2004.  The appellant married the veteran in May 
1991, was divorced from him in May 1997, and is presently 
contesting the validity of that divorce decree, as described 
in further detail below.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  

In her Substantive Appeal, received in June 2006, the 
appellant requested a VA Travel Board hearing.  She cancelled 
the hearing scheduled for July 2008 in a June 2008 lay 
statement, however.  See 38 C.F.R. § 20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant in this case has predicated her appeal on the 
argument that her May 1997 divorce decree was invalid.  She 
noted in a June 2008 lay statement that the court granting 
the decree did not have the authority to issue a judgment, as 
such authority had not been given to the attorneys involved.  

To that extent, the appellant has initiated an appeal to void 
her divorce decree.  This appeal was denied by the Hudson 
County, New Jersey Superior Court in September 2006.  In 
December 2006, the appellant notified the RO that she had 
filed an appeal with this unfavorable determination with the 
New Jersey Court of Appeals.  Subsequent lay statements from 
the appellant reflect delays in the her appeal, and she 
indicated in an August 2007 statement that her court hearing 
was scheduled for September 2007 and that a decision would be 
issued "at a minimum" in October or early November of that 
year.  It is not clear from the record, however, whether 
further action was taken on the appellant's appeal of the 
divorce decree, and she did not make any references to that 
appeal in her June 2008 statement.

The resolution of the appellant's appeal of her divorce 
decree before the New Jersey Court of Appeals certainly 
impacts her claim regarding the validity of her marriage with 
the veteran.  The resolution of that claim, in turn, will 
affect her three separate compensation claims.  These claims 
are thus inextricably intertwined, and further action on the 
claims must be deferred until the question of the validity of 
the appellant's marriage is resolved.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  All necessary steps should be taken 
to ascertain the resolution of the 
appellant's appeal of her divorce decree 
before the New Jersey Court of Appeals.  
This action should include, but is not 
limited to, notifying the appellant of 
the need for additional information on 
this matter and contacting the clerk of 
the New Jersey Court of Appeals as to the 
resolution of this appeal.  All 
documentation from the contacted entities 
should be added to the claims file.  If 
efforts to obtain such information prove 
unsuccessful, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the appellant's appeal 
should be readjudicated.  If the 
determination of one or more of the 
claims remains adverse to the appellant, 
she and her representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

